The plaintiff, trustee in bankruptcy of a corporation, sues to recover the par value of a certain number of shares of a new issue of its stock, for which it is alleged that he agreed he would subscribe, but refused to take and pay for. The complaint, in a later paragraph, treats this agreement as a subscription, and demands for its breach "the amount due upon said subscription." The evidence discloses nothing which tends to establish a subscription. The utmost that can be claimed from it is that it established a promise to subscribe in the future. The distinction is one of importance. A subscription for an issue of stock of a corporation, already organized, when accepted, makes the subscriber a stockholder, and liable to calls for the full amount subscribed. A contract to subscribe in the future, on the other hand, does not make one a stockholder. It is executory in its character, and looks to the future for its consummation by a subscription then to be made. Each form of contract may create a valid obligation; but the obligations created are clearly distinguishable both as to their inherent character and the remedy for breach. 2 Clark  Marshall on Corporations, § 438.
Assuming, without decision, that the defendant's statements to Dayton and others, either by themselves or through the operation of an estoppel, were sufficient to create a binding obligation on the defendant's part *Page 141 
to do what he said he would do, it nevertheless appears that his undertaking to make a subscription in the future was not an absolute one, but one upon a condition necessarily to be implied from the circumstances. Dayton had been employed for hire by the corporation to market the new issue. The defendant's statements that he would take the balance of the stock, for which Dayton could not obtain other subscribers, were made in view of this employment, and clearly involved the implied condition that Dayton should use all reasonable efforts to make sales to other persons. His undertaking was to take such shares and such only as should remain undisposed of after such efforts had been made. They were not made. Within about a month from the date of Dayton's employment he abandoned all further efforts to obtain additional subscriptions even with those who had told him that they would subscribe. The condition precedent to the defendant's obligation to subscribe was thus never satisfied, and no obligation to subscribe, therefore, ever came into existence.
The plaintiff appeals to the doctrine of estoppel in support of his right to recover. In so far as an estoppel is asserted to preclude the defendant from denying an obligation to do as he represented he would do, we have given the plaintiff full benefit of it. As it does not appear that he failed to do as he represented, there is no foundation for a further estoppel. Furthermore, there can be no further estoppel in favor of the plaintiff, since there is nothing to indicate that the corporation changed its position, or did, or omitted, any act whatsoever to its injury which it would not otherwise have done, or omitted, or was in any way misled to its prejudice by reason of the defendant's representations.Fawcett v. New Haven Organ Co., 47 Conn. 224, 227;Aetna Nat. Bank v. Hollister, 55 Conn. 188, 213,10 A. 550. It would doubtless have been benefited had the defendant *Page 142 
taken the unsold balance of the stock, and his failure to do so may have prevented the avoidance of financial difficulties, but that the corporation in its course of action was in any way prejudicially influenced by the defendant's representations or promises, does not appear. The indications rather are that their only effect upon it was to increase its resources through subscriptions to the new stock, which Dayton secured upon the strength of them. It is now sought to supplement the assets thus obtained by adding to them a considerable sum which the corporation never had and which it vainly tried to get from other sources than the defendant. "An estoppel was never intended to work a positive gain to a party, but its whole office is to protect him from a loss which but for the estoppel he could not escape." Townsend Savings Bank v. Todd,47 Conn. 190, 219.
   There is no error.
In this opinion the other judges concurred.